     Case 2:19-cv-01731-MCE-KJN Document 24 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NARENDRA SHARMA,                                  No. 2:19–cv–1731–MCE–KJN (PS)
12                        Plaintiff,                    ORDER
13             v.                                       (ECF Nos. 10, 21)
14    RICHARDSON C. GRISWOLD,
15                        Defendant.
16

17            On March 27, 2020 the magistrate judge filed findings and recommendations (ECF No.

18   21), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed.

21            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

22   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Further, the

27   court reinforces the statements made by the magistrate judge in his findings and

28   recommendations, as well as those made by other judges of this court, that plaintiff Sharma shall
                                                       1
     Case 2:19-cv-01731-MCE-KJN Document 24 Filed 06/29/20 Page 2 of 2

 1   refrain from filing cases in this court on behalf of the Thakor’s. (See Case No. 2:19–cv–601–

 2   TLN–DB at ECF No. 24; see also Id. at ECF No. 27.)

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations (ECF No. 21) are ADOPTED in full;

 5          2. Defendant Griswold’s motion to dismiss (ECF No. 10) is GRANTED;

 6          3. Sharma’s First Amended Complaint is DISMISSED with PREJUDICE; and

 7          4. The Clerk of the Court is directed to CLOSE this case.

 8          IT IS SO ORDERED.
     Dated: June 26, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
